Citation Nr: 1102871	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-35 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to service connection for low back disability, to 
include as secondary to service-connected traumatic arthritis of 
the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1954 until July 1958.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Offices (RO) in Cleveland, Ohio and Fort 
Harrison, Montana.  During the pendency of this appeal 
jurisdiction was transferred to the RO in Fort Harrison, Montana.

The Veteran was afforded a personal hearing in June 2010 before 
the undersigned Veterans Law Judge in Fort Harrison, Montana. A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  A chronic low back disability was not manifest in service.  
Low back disability is unrelated to service.

2.  A low back disability is unrelated to a service-connected 
disease or injury.


CONCLUSIONS OF LAW

2.  A low back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2010).

3.  A low back disability is not proximately due to or the result 
of a service-connected disease or injury.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.310 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in July 2008 that fully addressed all notice 
elements and was sent prior to the initial RO decision in this 
matter.  The letter provided information as to what evidence was 
required to substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The letter also informed the Veteran of what type of 
information and evidence was needed to establish a disability 
rating and effective date.  Moreover, in a hearing before the 
undersigned, the issues on appeal were clarified and potentially 
relevant additional evidence that the appellant may submit in 
support of their claim was identified.  The undersigned 
identified potential evidentiary defects, the submission of 
evidence was suggested, and the file was left open for 30 days.  
Additionally, the undersigned explained the controlling law.  
These actions by the undersigned supplement VA's compliance with 
the VCAA and serve to satisfy the obligations imposed by 38 
C.F.R. § 3.103.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Service treatment records have been obtained, as have 
records of private and VA treatment.  Furthermore, the Veteran 
has been afforded VA examinations, including that of April 2010.  
During the April 2010 examination, the examiner was provided the 
Veteran's claims file for review, took down the Veteran's 
history, considered private medical evidence and the lay evidence 
presented, laid a factual foundation for the conclusions reached, 
and reached conclusions based on the examination that are 
consistent with the record.  Furthermore, while the examiner was 
a family nurse practitioner, she consulted with an orthopedic 
doctor in rendering the opinions contained within her report.   
The Board also notes that it is "entitled to assume the 
competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 
563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 
151 (1999).  Examination of the appellant is found to have been 
adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record, including testimony provided at a June 2010 hearing 
before the undersigned.  The Board has carefully considered such 
statements and concludes that no available outstanding evidence 
has been identified.  Additionally, the Board has reviewed the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006).

Except as provided in 38 C.F.R. § 3.300(c), a disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected. 38 C.F.R. § 3.310(a). This 
includes any increase in disability (aggravation) that is 
proximately due to or the result of a service connected disease 
or injury. Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc). When aggravation of a Veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation. Allen, supra.  
Thus, in this case, in order to warrant service connection for 
the Veteran's back disability on a secondary basis, the evidence 
must show that it was caused or aggravated by a service-connected 
disease or injury.

Effective October 10, 2006, the section heading of 38 C.F.R. § 
3.310 was retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury."  Paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a 
new paragraph (b) was added, which states:

(b) Aggravation of nonservice-connected disabilities. Any 
increase in severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service- connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002).

The Veteran avers that the current low back disability is due to 
his service-connected traumatic arthritis of the left ankle with 
posttraumatic subtalar fusion.  As an initial matter, the Board 
notes that the Veteran has not alleged that the claimed 
disability was incurred in combat.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) (West 2002) are not for application.

Service treatment records show that in March 1958 there was a 
report of back ache at the right scapula on motion of the scapula 
which was noted to be a strain of the rhomboid muscle.  On 
separation examination in July 1958, the Veteran's spine was 
"normal," although he did endorse the presence of "bone, joint 
or other deformity."

Based on the foregoing, the service treatment records show a 
single reference to back pain, without onset of a chronic 
disability.  However, this does not in itself preclude a grant of 
service connection.  Again, service connection may be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service or is 
proximately due to or the result of a service-connected disease 
or injury.  See 38 C.F.R. §§ 3.300(c); 3.303(d); 3.310(a) (2010).  
Nevertheless, a review of the evidence leads to the conclusion 
that the claimed low back disability is not related to active 
service or a service-connected disease or injury for the reasons 
discussed below. 

The Veteran separated from active service in July 1958, and in 
September 2008 he reported low back pain to a private physician, 
Dr. M.S.  The Veteran reported a history of left ankle problems 
and endorsed "many years" of low back pain.  Dr. M.E.S. opined 
that it was as likely as not that the low back pain was 
aggravated by service, but offered no supporting rationale.

In December 2008 Dr. W.M.I., an orthopedic surgeon, stated 
magnetic resonance imaging (MRI) from April 2006 had demonstrated 
central canal stenosis at the L4-5 level with degenerative disc 
disease and facet arthropathy throughout the lumbosacral spine.  
Dr. W.M.I. concluded that the Veteran had significant limitation 
of pronation and supination of his left ankle and that this "can 
certainly aggravate the degenerative condition of his lumbosacral 
spine."

On VA examination in February 2009, the Veteran denied any injury 
or trauma to the back prior to, during, or since service.  He 
noted that back pain began in the late 1960s or early 1970s and 
that he had sought chiropractic and osteopathic care.  The 
Veteran reported that he had been told by a chiropractor that he 
has a leg length discrepancy which, combined with his altered 
gait due a left ankle disability, has resulted in his current 
back disorder.  The Veteran's gait was nonantalgic with subtle 
altered lift off, though toe and heel gait were intact.  There 
was mild flattening of the lumbar lordosis and no tenderness to 
palpation.  The assessment was of degenerative disc disease of 
the lumbar spine with central stenosis at the L4-5 level.  The 
examiner opined that there was no connection between the 
Veteran's current back disorder and his in-service rhomboid 
muscle strain.  It was also less likely than not that his back 
disorder was either caused or aggravated by his left ankle 
disorder.  As to the Veteran's abnormal gait and leg length 
discrepancy, the examiner noted that he did not require a heel 
lift and his gait was nonantalgic and without limp during the 
examination.  While the Veteran had an altered lift off, it was 
not significant enough of a variance to cause either spinal 
stenosis or degenerative disc disease later in life.  Rather, the 
examiner reasoned, his current back disability was more likely 
than not the result of the cumulative effects of aging.

In April 2009, the Veteran stated that "every osteopath and 
chiropractor consulted stated that [his] back condition was 
probably a result of [his] ankle injury."  The Veteran also 
contested that his toe and heel gait was intact.  To that end, he 
said that he was unable to jog, walk, or stand on the toes of his 
left foot.

During a VA examination in August 2009, the Veteran endorsed 
episodic lower back pain into the 1970s, but recalled no specific 
direct impact trauma.  Objectively, the Veteran was able to 
ambulate without aids, including a cane, crutches or a walker.  
He had a steady gait and the left foot was mildly everted.  At 
the end of his examination, the examiner walked him down two 
flights of stairs, which he was able to do without holding onto 
the railing.  The iliac crest appeared aligned and posterior 
musculature was symmetrical.  Posture was erect and gait even, 
except for the presence of mild eversion, with curvature of the 
lumbosacral spine being normal.  The assessment was of 
degenerative disc disease with central canal stenosis at the L4-5 
level.  The examiner opined that although ambulation with a 
chronic mild foot eversion may exacerbate a low back disorder, it 
had not worsened the Veteran's low back disorder beyond the 
normal progression of such disorder.  Rather, the Veteran's low 
back symptomatology was likely due to the cumulative effects of 
normal aging and use over the past 72 years.

A physical therapy note of June 2009 indicated that pain in the 
low back had increased, primarily in the right low back region.  
The right iliac crest was higher than the left and there was 
questionable leg length discrepancy with the right leg being 
longer.

Statements submitted on the Veteran's behalf in December 2009 
indicated that he had a long history of abnormal gait and 
complaints of back pain.  On private evaluation in December 2009, 
there were complaints of increased pain across the low back 
region on one side greater than the other, although pain 
fluctuated from side to side.  Ambulation was with increased 
external rotation of the left lower extremity and with a tendency 
to push off along his left medial longitudinal arch rather than 
his big toe.

In a March 2010 letter, Dr. B.A.C. indicated that the Veteran's 
chronic back pain "could possibly be because of his ankle 
injury."  However, Dr. B.A.C. went on to note that given the 
nature of his diagnosis, there was no medical certainty that the 
ankle injury would be the cause of the back disability.

In April 2010, a VA examination was conducted by a family nurse 
practitioner.  The Veteran told the examiner that his back pain 
was severe at its worst, and that he had flare episodes one to 
two times a year.  The Veteran walked without a cane, walker or 
crutches, but did say that he used orthotic inserts, which he 
found to be helpful.  The Veteran's gait appeared even and 
steady, with erect posture.  On examination, the Veteran had a 
leg length discrepancy of 2.5 centimeters, with the left leg 
longer than the right.  The Veteran attributed the discrepancy to 
his left ankle deformity.  Curvature of the lumbosacral spine was 
normal.  The examination revealed anatomic alignment of the 
lumbar vertertebral bodies, with degenerative osteoarthritis of 
the intervertebral disc spaces most pronounced at the L4-5 and 
L5-S1 levels.  Hypertrophic spurring was seen along the anterior 
margins of the vertebral bodies.  The examiner consulted with a 
medical doctor who concluded that the Veteran's left ankle was 
"clearly not the cause or a contributing/aggravating factor of 
the Veteran's current degenerative osteoarthropathy of the lumbar 
spine."  It was opined that the Veteran had a left leg injury in 
his early years that affected the growth plate; this was likely a 
growth plate in the hip.  The Board notes that during his June 
2010 hearing before the undersigned, the Veteran denied having 
had any hip injury in the past.  The final conclusion was that, 
based on consultation with an orthopedic physician, the Veteran's 
low back pain was clearly not due to, caused by or aggravated 
beyond normal progression by the condition of his ankle.

In a private opinion of June 2010, Dr. M.S. concluded that lumbar 
spine pain was most likely caused by aggravation of degenerative 
conditions of the spine by his post traumatic arthritis.  Dr. 
M.S. considered the possibility of a left hip growth plate 
disorder, but indicated that no final conclusions could be drawn 
without orthopedic surgery.

Also in June 2010, Dr. W.M.I. opined that the baseline injury of 
posttraumatic arthritis of the left ankle and subtalar joint 
caused the degenerative condition of the lumbosacral spine.

In considering the lay and medical history as detailed above, the 
Board notes that the Veteran is competent to give evidence about 
what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain situations, 
lay evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.

Again, service treatment records do reflect a single instance of 
back-related symptomatology in March 1958.  VA examination of 
February 2009 ruled out any connection between the current 
claimed disability and the 1958 rhomboid muscle strain.  
Furthermore, neither the Veteran nor his representative has 
suggested that the current disability was manifest during service 
or that there has been continuity of symptomatology, and the 
Board finds neither to be the case.

The Veteran's primary argument is that his service-connected left 
ankle disability either caused or aggravated beyond its natural 
progression, a low back disability.  To this end the Board has 
been presented with competing competent evidence regarding the 
etiology of the claimed disability.  In considering the evidence, 
it is noted that the Board has the authority to "discount the 
weight and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  Additionally, the Board may appropriately favor the 
opinion of one competent medical authority over another.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 
15 Vet. App. 362, 367 (2001).

A private medical opinion by Dr. W.M.I in December 2008 stated 
that pronation and supination of the Veteran's left ankle could 
possibly have aggravated the degenerative condition of his spine.  
Dr. W.M.I. later indicated, in a June 2010 letter, that 
posttraumatic arthritis of the left ankle had indeed caused the 
degenerative condition of the lumbosacral spine.

Dr. M.S. initially, in September 2008, stated that he found it to 
be as likely as not that the low back pain was aggravated by 
service.  However, there is no evidence that a chronic low back 
disorder existed in service, and the question of in-service 
aggravation is not at issue.  Furthermore, Dr. M.S. offered no 
supporting rationale for his conclusion.  In June 2010 he 
clarified that a degenerative condition of the spine was most 
likely aggravated by the Veteran's post traumatic arthritis of 
the left ankle.  Again, no supporting rationale was offered.  
Because the opinion of Dr. M.S. contains no rationale for the 
various conclusions reached, the Board affords the opinion little 
probative value.

The Board notes the private opinion of Dr. B.A.C.  He concluded 
that, although Veteran's chronic back pain "could possibly" be 
due to his ankle injury, given the nature of the Veteran's back 
diagnosis, there was no medical certainty that the ankle injury 
would have caused the disability.  The Board finds this opinion 
to be speculative and lacking in specificity.  As such, the 
opinion is of little probative value.

VA opinions of February 2009, August 2009 and April 2010 all 
conclude that it is 
less likely than not that his back disorder was either caused or 
aggravated by his left ankle disorder.  The Board finds these 
opinions to be of great probative weight as they were rendered 
having access to the Veteran's claims file, which contained 
relevant information, and following extensive physical 
examinations of the Veteran.  Furthermore, the examination of 
April 2010 is especially probative insofar as the reporting 
examiner consulted with an orthopedic specialist in order to 
render her opinion.

With regard to the reference to an affected hip growth plate, the 
Board is aware that the Veteran has denied any such injury.  
However, a review of the April 2010 examination report shows that 
the examiner mentioned the presence of such an injury, not as a 
definitive diagnosis, but as a possible explanation of the 
discrepancy of length of the Veteran's legs.  Regardless, of its 
etiology, there is no evidence indicating that the discrepancy 
caused or permanently aggravated the claimed low back disability.

In total, the Board finds the opinions of VA examiners indicating 
no connection between the Veteran's low back disorder and his 
service-connected left ankle deformity to be more probative than 
the unsupported private medical opinions stating otherwise.  
Equally important, and referenced during the June 2010 hearing, 
is that at no time has there been any competent evidence that 
established a baseline level of disability in determining 
aggravation.  Specifically, the opinion of Dr. W.M.I. does not 
establish the degree of aggravation. As such, the opinion does 
not provide a legal basis for a grant of service connection based 
on secondary service connection.  38 C.F.R. § 3.310 (2010).

In conclusion, the preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Entitlement to service connection for a low back disability is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


